Citation Nr: 1020629	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for Raynaud's syndrome.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Father




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
May 2002 to May 2006.  He is in receipt of the Presidential 
Unit Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in Phoenix, Arizona, which granted service connection for 
Raynaud's syndrome and from a March 2009 rating decision 
which denied service connection for PTSD and a sleep 
disorder.  

During the pendency of the appeal, an increased initial 
evaluation from 10 percent to 20 percent was granted for PTSD 
by rating decision dated in December 2008.  The Board notes, 
with respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The appellant testified before the undersigned at a February 
2010 hearing at the RO.  A transcript has been associated 
with the file.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The appellant's Raynaud's syndrome is not manifested by 
daily characteristic attacks, digital ulceration or 
autoamputation of one or more digits.

2.  The appellant has withdrawn his appeal seeking service 
connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for Raynaud's syndrome are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an initial 
rating in excess of 20 percent for Raynaud's syndrome.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).

Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2007 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the Raynaud's 
syndrome claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in August 2008.  The appellant has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial 
rating in excess of 20 percent for his Raynaud's syndrome.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

Raynaud's syndrome is rated under Diagnostic Code (DC) 7117.  
38 C.F.R. § 4.104 (2009).  A 20 percent rating is assigned 
for characteristic attacks occurring 4 to 6 times a week.  
Id.  A 40 percent rating is assigned for characteristic 
attacks occurring at least daily.  Id.  A 60 percent rating 
is assigned for 2 or more digital ulcers and a history of 
characteristic attacks.  Id.  A maximum 100 percent rating is 
assigned for Raynaud's syndrome with 2 or more digital ulcers 
plus autoamputation of 1 or more digits and a history of 
characteristic attacks.  Id.  A Note to DC 7117 defines a 
characteristic attack as consisting of sequential color 
changes of the digits of 1 or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upset.  This 
Note also states that the evaluations assigned under DC 7117 
are for the disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.  See 38 C.F.R. § 4.104, DC 7117 (2009).

The appellant's VA treatment records show treatment for 
Raynaud's syndrome beginning in January 2007.  The appellant 
reported feeling cold all over, with numbness in the hands 
and feet.  

The appellant was seen for an August 2008 VA examination.  
The appellant reported daily symptoms, which last a few 
hours.  The appellant described stiffening of the distal ends 
of the fingers on awakening, after which he runs warm water 
over them and the symptoms resolve.  He reported that if he 
was in a heavily air conditioned room, his feet would be 
"like ice blocks" for which he wears heavy socks.  The 
appellant reported some relief from Nifedipine.  The 
disability was felt to have no effect on usual daily 
activities.  It was felt to have no significant effect on 
occupation.  On physical examination, the appellant's hands 
and feet were normal, with normal skin condition and color, 
without sign of ischemia.  Reflexes, senses and motor 
function were intact.  

The appellant testified before the undersigned about his 
Raynaud's symptoms.  The appellant reported that he had 
significant problems with his hands and feet, requiring his 
to wear socks inside his house.  The appellant reported 
having episodes of color change almost daily during the 
wintertime, which lasts two to three months in his area.  The 
appellant reported previously being engaged in a variety of 
outdoor sports, including skiing which he has abandoned due 
to the disability.  

The appellant's father is a physician and has submitted 
statements and testified on the appellant's behalf.  In a 
January 2008 statement, the appellant's father reported that 
the appellant complains of being cold inside a house even 
when the temperature is set to 80 degrees.  On occasion, the 
appellant would go into stores where the temperature would be 
lower and his fingers would turn white, then red and become 
sore and numb.  The appellant's father reports witnessing 
color changes.  The appellant's father's testimony concerned 
the etiology of Raynaud's syndrome.  As service connection is 
already in effect, that testimony has no bearing on the 
outcome of the case.  The appellant's father also testified 
that the appellant had also participated in winter sports, 
which he has since abandoned.

The appellant's representative during the hearing argued that 
the appellant's PTSD was worsening the Raynaud's syndrome 
symptoms.  There is little support for this proposition.  
Regardless, the Board rates based on the entirety of the 
symptoms, whether aggravated based on PTSD or not.

The Board finds that the criteria for a rating in excess of 
20 percent have not been met.  The appellant's testimony is 
that he has almost daily characteristic attacks only in the 
wintertime.  The criteria for a 20 percent rating encompass 4 
to 6 attacks a week, or nearly every day.  Furthermore, the 
frequency of the attacks decreases outside of winter.  The 
Board finds that the appellant's characteristic Raynaud's 
syndrome attacks do not occur daily.  The appellant and his 
father did not indicate that the appellant suffered from 
digital ulceration due to his Raynaud's or autoamputation of 
any digits.  His VA treatment records and VA examination 
report do not show ulceration and he retains all digits 
according to the August 2008 VA examination report.  The 
Board finds that the criteria for a 60 or 100 percent rating 
are not met.  The Board concludes that the schedular criteria 
for a rating in excess of 20 percent for Raynaud's syndrome 
are not met.  See 38 C.F.R. § 4.104, DC 7117.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's Raynaud's 
syndrome disability is not inadequate.  The appellant has had 
to abandon certain recreational activities, like winter 
sports.  The August 2008 VA examination report indicates, 
however, that the Raynaud's syndrome would not have a 
significant impact on employment.  The appellant has not been 
hospitalized for the disability, nor has he reported symptoms 
other than the pain, discomfort and color changes consistent 
with the schedular criteria.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a rating in excess of 20 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Withdrawn Appeals

The appellant filed a July 2008 claim for service connection 
for PTSD, in which he mentioned that he had difficulty 
sleeping.  The RO processed two claims for service 
connection, one for PTSD and one for a sleeping disorder.  
The appellant perfected appeals as to both issues.  At the 
February 2010 hearing before the undersigned, the appellant 
clarified that the sleep disorder was a manifestation or 
residual of the PTSD, not a distinct disability.  The 
appellant's representative indicated that the appellant 
wished to withdraw the sleep disorder claim and continue to 
pursue the PTSD claim.  Transcription of the record has 
reduced the withdrawal to writing.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2009); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

As of February 2010, the Board had not yet issued a final 
decision on this case; therefore the appellant's withdrawal 
of this issue is valid.  The withdrawal of an appeal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal of the appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 
2009).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the appellant's appeal for service connection 
for a sleep disorder should be dismissed.  38 U.S.C.A. § 
7105(d).

ORDER

Entitlement to an initial rating in excess of 20 percent for 
Raynaud's syndrome is denied.

The claim for service connection for a sleep disorder is 
dismissed.


REMAND

The Board must remand the appellant's PTSD claim for further 
development.  

The RO denied this claim because the appellant had not 
provided sufficient information to provide verification of 
his stressors and he had no combat indicia in his service 
personnel records.

The appellant's service personnel records, including his DD 
214, indicate that a Presidential Unit Citation (PUC) for the 
appellant's unit was approved for the period of March to 
April 2003, a period which the appellant has written and 
testified to as one in which his unit, the 6th Engineer 
Support Battalion, was under and returned fire.  Per the 
Secretary of the Navy, the PUC is awarded to "units of the 
Armed Forces of the United States and co-belligerent nations 
for extraordinary heroism in action against an armed enemy 
occurring on or after 7 December 1941.  The unit must display 
such gallantry, determination, and esprit de corps in 
accomplishing its mission under extremely difficult and 
hazardous conditions as to set it apart and above other units 
participating in the same campaign.  The degree of heroism 
required is the same as that which would warrant award of a 
Navy Cross to an individual."  SECNAVINST 1650.1H, August 
22, 2006.

The Department of the Navy maintains a listing of all unit 
awards that have been presented to Marine Corps units since 
the beginning of World War II.  See NAVMC 2922, April 4, 
2008.  Given that the appellant's unit was awarded the PUC 
and that the award criteria require heroism in action against 
an armed enemy, the RO should obtain the unit citation.  The 
citation would include a description of the activities for 
which the unit was cited, including dates and locations.  If 
the citation agrees with the appellant's account of his 
stressors, then the RO should then undertake additional 
development for the PTSD claim, as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Presidential Unit Citation 
award citation, including the description 
of activities for which the award was 
given, for the appellant's unit, the 6th 
Engineer Support Battalion from the 
appropriate agency.  All requests and 
responses should be recorded in the claims 
file.

If the citation description agrees with 
the appellant's account of his stressors, 
the RO should then undertake additional 
development of the PTSD claim, as 
appropriate (e.g., conduct an examination 
to determine if diagnosed PTSD is related 
to a verified stressor).

2.  Then, the RO should readjudicate the 
PTSD claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


